DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US Pat.8,787,214) in view of Cui et al. (US Pat.10,637,563).
In claims 1,9,17,25 Gan et al. discloses a method for wireless communication by a central unit, comprising:


indicator indicating that the access node has a full-duplex capability or a half-duplex
capability (see fig.2; col.6; lines 5-40; col.7; lines 5-22 and fig.8; step 803; col.13; lines 30-35; base station 110 receives from a relay node 120 a signaling (col.4; lines 54-57) that the relay node 120 is able to operate in full duplex or half duplex mode); and  transmitting the indicator of the second resource pattern  (see col.9; lines 50-55; in the half duplex, the Base station 110 transmits to relay node 120 in predefined subframes).
Gan et al. does not disclose determining, by the central unit, a first resource pattern for a parent link between the access node and a parent access node of the access; and determining a second resource pattern for a child link between the access node and a child access node of the access node based at least in part on the duplexing capability indicator. 
Cui et al. discloses In col.13; lines 26-30; a scheduler determines resource assignments between the donor 210 and the relay 212 (a first resource pattern) and between the relay DU 212 and UE 102 (second resource pattern).
See further in col.16; lines 16-30 and Fig.3; the network controller manages a partition
of a first bandwidth transmission (second resource pattern) related to access link 220 (
a child link) between Ue 102 and the first network node relay 212 ( the access
node); and a second bandwidth transmission (first resource pattern) related to backhaul link 315 (first link) between the first network device relay 212 (the access node) and the 
In claims 2,10,18,26 Gan et al. discloses wherein transmitting the
indicator of the second resource pattern comprises: transmitting the indicator of the second resource pattern to the access node (see col.9; lines 50-55; in the half duplex, the Base station 110 transmits to relay node 120 in predefined subframes).
In claims 3,11,19,27 Gan et al. discloses transmitting the indicator of the first resource pattern to the access node (see col.9; lines 45-50; in full duplex, the Base station 110 schedules relay node 120 in any subframe that is communicated between the UE 130 and the relay 120).
In claims 4,12,20,28 Gan et al. discloses configuring the first resource pattern and the second resource pattern to support a time division multiplexing scheme between the parent link and the child link based at least in part on the duplexing capability indicator indicating that the access node has the half-duplex capability ( see col.8; lines 60-65; the 
In claim 33, Gan et al. discloses receiving, from the access node, a control message that includes the duplexing capability indicator ( see col.9; lines 5-35 and col.6; lines 5-20; the base station 110 configures the relay node 120 via RRC to signal its ability to operate in full duplex or half duplex).
In claims 5, 13,21,29 Gan et al. discloses that the access node has the
half-duplex capability ( see col.6; lines 5-40; the relay node 120 is able to operate in half duplex). But Gan et al. does not disclose configuring the first resource pattern and the second resource pattern to support a spatial division multiplexing scheme or a frequency division multiplexing scheme with uplink and downlink coordination between the parent link and the child link based at least in part on the duplexing capability indicator. Cui et al. discloses in col.9; lines 28-40; based on the half duplex constraint of the relay DU, Frequency Division multiplexing 420 and Spatial Division Multiplexing are employed to make uplink and Downlink Transmissions ( the first resource pattern and the second resource pattern to support a spatial division multiplexing scheme or a frequency division multiplexing scheme with uplink and downlink coordination between the parent link and the child link). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Cui et al. with that of Gan et al. to  configure resource pattern  in FDM or 
In claims 6,14,22,30 the combination Gan et al. and Cui et al. has disclosed configuring the first resource pattern and the second resource pattern to coordinate a transmit state and receive state for the parent and child links (see rejection of claim 1 above.  Cui et al. discloses In col.13; lines 26-30; a scheduler determines resource assignments between the donor 210 and the relay 212 (a first resource pattern) and between the relay DU 212 and UE 102 (second resource pattern)).
In claims 7,8,15,16,23,24,31,32 Gan et al. does not disclose configuring the first resource pattern and the second resource pattern to configure the access node to simultaneously be in a transmit state for the parent and child links. Cui et al. discloses configuring the first resource pattern and the second resource pattern to configure the second access node to simultaneously be in a transmit state and a receive state for the first and second links (see col.8; lines 36-42; FDM 420 scheme is employed to make UL and DL transmissions on access link and backhaul link happen at the same time). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Cui et al. with that of Gan et al. to  simultaneously configure the first resource and the second resource when the relay node operates in Full duplex mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuan et al. ( US Pub.2021/0320768; Method, Device and Computer Readable Medium for Lab Transmission);
Smee et al. (US Pat.10,841,070; Apparatus and Method For Capability Update in Wireless Communication).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413